***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         CHAUNCEY WATTS v. COMMISSIONER
                OF CORRECTION
                   (AC 42049)
                      Prescott, Devlin and Sullivan, Js.

                                    Syllabus

The petitioner, who had been convicted of, inter alia, manslaughter in the
    first degree with a firearm and assault in the first degree, sought a writ
    of habeas corpus, claiming that his trial counsel provided ineffective
    assistance and that his sentence of ninety-five years of imprisonment
    violated his state and federal constitutional rights to be free from cruel
    and unusual punishment. The petitioner had been charged with murder
    and assault in the first degree in connection with a shooting incident
    when he was seventeen years old. In a second case, he was charged
    with assault in the first degree in connection with a different shooting
    incident. The petitioner opted to go to trial after rejecting a plea offer
    of thirty-eight years of incarceration to resolve both cases. Prior to trial,
    he pleaded guilty in the second case, and the jury thereafter found him
    guilty in the murder case. The habeas court rendered judgment denying
    the petitioner’s ineffective assistance of counsel claim and dismissing
    without prejudice his cruel and unusual punishment claim, from which
    the petitioner, on the granting of certification, appealed to this court.
    Held:
1. The habeas court properly rejected the petitioner’s claim that his trial
    counsel rendered ineffective assistance by failing to properly advise him
    about the plea offer; the petitioner failed to prove that he was prejudiced
    by counsel’s allegedly deficient performance, as the habeas court, after
    choosing not to credit the petitioner’s testimony, concluded that he
    would not have accepted the plea offer if his lawyer had performed
    competently and, given this court’s well established deference to the
    habeas court’s credibility determinations, the petitioner failed to sustain
    his burden of persuasion.
2. The petitioner could not prevail on his claim that his sentence violated
    his state and federal constitutional rights to remain free from cruel and
    unusual punishment and, thus, that he was entitled to a new sentencing
    proceeding in which the court must consider the mitigating factors of
    youth and impose a proportionate sentence:
    a. Contrary to the assertion by the respondent Commissioner of Correc-
    tion that this court lacked subject matter jurisdiction over the petitioner’s
    cruel and unusual punishment claim because he was not aggrieved by
    the habeas court’s dismissal of the claim without prejudice, the petitioner
    was aggrieved by the dismissal and, thus, this court had subject matter
    jurisdiction; although the habeas court’s disposition of the petitioner’s
    claim would have allowed him to file a new habeas petition, he was
    nonetheless aggrieved, as the dismissal deprived him of his right to have
    his claim adjudicated on a timely basis because he would have been
    forced to file a new habeas petition that would have led to a significant
    delay in his ability to resolve his claim.
    b. The petitioner was not entitled to resentencing, as there was no
    violation of his constitutional rights to be free from cruel and unusual
    punishment; subsequent to the petitioner’s conviction the legislature
    enacted No. 15-84, § 1, of the 2015 Public Acts, which was later codified
    (§ 54-125a [f]) and provided parole eligibility for juvenile offenders serv-
    ing a sentence of greater than ten years of incarceration, our Supreme
    Court determined in State v. Williams-Bey (333 Conn. 468), which had
    been pending during the petitioner’s habeas trial, that parole eligibility
    adequately remedied any violation of the requirement in Miller v. Ala-
    bama (567 U.S. 460) that the mitigating factors of youth be considered
    before a sentence of life without the possibility of parole, or its functional
    equivalent, could be imposed on a juvenile offender, and the petitioner’s
    appellate counsel conceded at oral argument before this court that the
    outcome of Williams-Bey would be dispositive of this issue on appeal.
       Argued September 9—officially released November 26, 2019
                     Procedural History

   Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Hon. Edward J. Mullar-
key, judge trial referee; judgment denying the petition
in part and dismissing the petition in part, from which
the petitioner, on the granting of certification, appealed
to this court. Improper form of judgment; judgment
directed in part.
  Darcy McGraw, assigned counsel, with whom, on the
brief, was Kayla Stephen, legal intern, for the appel-
lant (petitioner).
  Matthew A. Weiner, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, Leah Hawley, supervisory assistant state’s attor-
ney, and Tamara Grosso, assistant state’s attorney, for
the appellee (respondent).
                          Opinion

   SULLIVAN, J. The petitioner, Chauncey Watts,
appeals, following the granting of his petition for certifi-
cation to appeal, from the judgment of the habeas court
denying in part and dismissing in part his petition for
a writ of habeas corpus. In his two underlying criminal
cases, the petitioner rejected a plea offer from the court,
Clifford, J., to resolve the two cases because he alleg-
edly was not properly advised of the charges, defenses,
and best course of action regarding the offer, and, there-
fore, was unaware of ‘‘the consequences of rejecting
[the offer].’’ Following a jury trial, the petitioner was
convicted and sentenced to ninety-five years in prison,
the functional equivalent of a life sentence.1 The peti-
tioner filed a petition for a writ of habeas corpus in
which he alleged (1) that he received ineffective assis-
tance of trial counsel regarding the plea offer he
rejected, and (2) that his sentence violated the eighth
amendment to the United States constitution and article
first, §§ 8 and 9, of the constitution of Connecticut. The
habeas court denied the petitioner’s first claim on the
grounds that trial counsel’s representation was not defi-
cient and that the petitioner failed to prove prejudice.
The court dismissed the cruel and unusual punishment
claims ‘‘without prejudice,’’ reasoning that, if it ruled
on the merits of the claim, it would be bound to follow
this court’s decision in State v. Williams-Bey, 167 Conn.
App. 744, 144 A.3d 467, cert. granted, 326 Conn. 920,
169 A.3d 793 (2017), which, at the time, was under
review by our Supreme Court.2
   On appeal, the petitioner asserts two claims. First,
the petitioner claims that the habeas court erred in
concluding that the performance of his trial counsel
was not deficient and that, even if it were, he was
not prejudiced by the alleged deficient representation.
Second, the petitioner claims that the sentencing court
violated his rights to remain free from cruel and unusual
punishment under the eighth amendment to the United
States constitution and article first, §§ 8 and 9, of the
constitution of Connecticut when he was sentenced.
We conclude that the habeas court properly rejected
the petitioner’s ineffective assistance of counsel claim
because the petitioner failed to prove prejudice. Fur-
ther, we conclude that the habeas court should not have
dismissed the petitioner’s second claim but should have
concluded on its merits that the petitioner’s sentencing
did not violate the eighth amendment to the United
States constitution and article first, §§ 8 and 9, of the
Connecticut constitution, and that he is not entitled to
resentencing. Accordingly, we affirm in part and reverse
in part the judgment and remand the case with direction
to render judgment in favor of the respondent, the Com-
missioner of Correction, denying the second count of
the petition.
  The following facts and procedural history are rele-
vant to this appeal. On the evening of September 29,
1995, the petitioner and a fellow gang member rode
their bicycles past a residence in Hartford and fired
four rounds of ammunition into a group of people stand-
ing by a car. All four individuals were shot. One of those
individuals, Javier Mateo, died as a result of his injuries.
State v. Watts, 71 Conn. App. 27, 28–30, 800 A.2d 619
(2002). The petitioner was seventeen years old at the
time of the shooting. We refer to this event as the Hart-
ford murder.
  The petitioner, after seeing his photograph in the
news the next day, fled to Florida. Id., 30. While in
Florida, the petitioner joined a magazine sales company
located in New Jersey. Coincidentally, he returned to
East Hartford for work with the magazine company.
On August 2, 1998, he had an argument with a coworker.
The petitioner pulled out a handgun and shot the
coworker in the chest and leg. The coworker survived
his injuries. The petitioner was twenty-one years old at
the time of the shooting. We refer to this event as the
East Hartford shooting.
   Within hours of the East Hartford shooting, the peti-
tioner surrendered to the police on an outstanding war-
rant involving the Hartford murder. While in custody,
the petitioner gave a statement to the police in which
he implicated himself in the Hartford murder. The peti-
tioner also was questioned by the police about the East
Hartford shooting that occurred earlier that day. In
response, the petitioner ‘‘gave a signed statement indi-
cating his involvement in [the East Hartford shooting]
and that he shot [the coworker] . . . .’’
  The petitioner was charged with murder in violation
of General Statutes §§ 53a-54 (a) and 53a-8 (a), conspir-
acy to commit murder in violation of General Statutes
§§ 53a-48 (a) and 53a-54a (a), and three counts of assault
in the first degree in violation of General Statutes
§§ 53a-59 (a) (5) and 53a-8 (a) in relation to the Hartford
murder. The petitioner also was charged with assault
in the first degree in violation of § 53a-59 (a) (1) in
connection with the East Hartford shooting.
   The petitioner pleaded not guilty and elected a jury
trial in both cases. Shortly thereafter, the trial court
offered the petitioner a plea deal of thirty-eight years
of incarceration to resolve the two cases. The petitioner
rejected the court’s offer. Nine and one-half months
after rejecting the court’s offer of thirty-eight years and
before jury selection in the Hartford murder case, the
petitioner accepted a separate plea offer of nine years
to resolve the East Hartford shooting.
   The jury in the Hartford murder case found the peti-
tioner guilty of manslaughter in the first degree with a
firearm in violation of General Statutes §§ 53a-55a (a)
and 53a-8 (a), and three counts of assault in the first
degree. State v. Watts, supra, 71 Conn. App. 28. The
petitioner was sentenced to ninety-five years plus a
sentence enhancement under General Statutes § 53-
202k of five years for a total effective sentence of 100
years of incarceration consecutive to the nine year sen-
tence in the East Hartford shooting. The sentence later
was reduced to ninety-five years of incarceration.3 The
petitioner’s conviction was affirmed on direct appeal.
Id., 40.
   The petitioner filed the present habeas corpus action
on September 26, 2012. His amended petition, filed on
August 18, 2017, contained two counts. In count one,
the petitioner alleged a violation of his constitutional
right to the effective assistance of counsel. In count
two, he alleged a violation of his eighth amendment
right to remain free from cruel and unusual punishment.
In his return, the respondent alleged, inter alia, that the
petitioner cannot obtain habeas corpus review because
he failed to raise the eighth amendment claim in a
motion to correct an illegal sentence and, thus, the claim
was procedurally defaulted. In his reply, the petitioner
alleged that his claim was not procedurally defaulted
pursuant to State v. Boyd, 323 Conn. 816, 151 A.3d 355
(2016), and State v. Delgado, 323 Conn. 801, 151 A.3d
345 (2016), because the trial court did not have jurisdic-
tion to hear a claim involving ‘‘mitigating factors associ-
ated with a juvenile’s young age’’ in a motion to correct
an illegal sentence. State v. Delgado, supra, 812–13.
   Following a two day trial, the habeas court issued a
memorandum of decision in which it made the following
relevant factual findings. In the underlying criminal
case, the petitioner had been represented by Attorney
Avery Chapman at trial. Prior to trial, the trial court,
offered to resolve the two cases pending against the
petitioner if he accepted a thirty-eight year plea deal and
pleaded guilty to the charges against him. The petitioner
testified that he was aware of the offer, that his trial
counsel conveyed the offer to him, and that he and his
counsel discussed the offer. The petitioner stated that
he was open to the idea of taking a guilty plea because
he ‘‘knew [he] had to plead guilty’’ given that he had
admitted his guilt previously to the police, and conveyed
this desire to trial counsel. Further, the petitioner testi-
fied that he rejected the plea offer because ‘‘[he] didn’t
know the consequences of rejecting it.’’ The habeas
court denied count one, dismissed count two ‘‘without
prejudice,’’ and rendered judgment in favor of the
respondent. The habeas court granted the petitioner’s
petition for certification to appeal. This appeal fol-
lowed. Additional facts and procedural history will be
set forth as necessary.
                             I
  The petitioner claims that the habeas court improp-
erly denied his ineffective assistance of counsel claim
because (1) he was not properly advised regarding the
plea offer and (2) he would have accepted the thirty-
eight year plea deal had he been adequately advised.
We disagree.
   We begin our analysis with the standard of review.
The sixth amendment to the United States constitution
provides a criminal defendant ‘‘the assistance of coun-
sel for his defense.’’ U.S. Const., amend. VI. ‘‘It is axiom-
atic that the right to counsel is the right to the effective
assistance of counsel.’’ (Internal quotation marks omit-
ted.) Phillips v. Warden, 220 Conn. 112, 132, 595 A.2d
1356 (1991). ‘‘The legal principles that govern an ineffec-
tive assistance claim are well settled. . . . A claim of
ineffective assistance of counsel consists of two compo-
nents: a performance prong and a prejudice prong. To
satisfy the performance prong . . . the petitioner must
demonstrate that his attorney’s representation was not
reasonably competent or within the range of compe-
tence displayed by lawyers with ordinary training and
skill in the criminal law. . . . The second prong is . . .
satisfied if the petitioner can demonstrate that there is a
reasonable probability that, but for that ineffectiveness,
the outcome would have been different.’’ (Citation omit-
ted; internal quotation marks omitted.) Betts v. Com-
missioner of Correction, 188 Conn. App. 397, 405, 204
A.3d 1221, cert. denied, 331 Conn. 919, 206 A.3d 186
(2019), citing Strickland v. Washington, 466 U.S. 668,
687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). It is well
settled that the two part Strickland test applies to chal-
lenges of ineffective assistance of counsel claims involv-
ing plea negotiations. Hill v. Lockhart, 474 U.S. 52, 58,
106 S. Ct. 366, 88 L. Ed. 2d 203 (1985).
  It ‘‘is axiomatic that courts may decide against a
petitioner on either prong [of the Strickland test],
whichever is easier.’’ (Internal quotation marks omit-
ted.) Flomo v. Commissioner of Correction, 169 Conn.
App. 266, 278, 149 A.3d 185 (2016), cert. denied, 324
Conn. 906, 152 A.3d 544 (2017). ‘‘In its analysis, a
reviewing court may look to the performance prong or
to the prejudice prong, and the petitioner’s failure to
prove either is fatal to a habeas petition.’’ (Internal
quotation marks omitted.) Colon v. Commissioner of
Correction, 179 Conn. App. 30, 36, 177 A.3d 1162 (2017),
cert. denied, 328 Conn. 907, 178 A.3d 390 (2018). ‘‘[A]
court need not determine whether counsel’s perfor-
mance was deficient before examining the prejudice
suffered by the [petitioner] as a result of the alleged
deficiencies.’’ (Internal quotation marks omitted.) Kell-
man v. Commissioner of Correction, 178 Conn. App.
63, 72, 174 A.3d 206 (2017).
   In order to demonstrate prejudice resulting from his
trial counsel’s alleged deficient performance, the peti-
tioner had the burden of demonstrating ‘‘that (1) it is
reasonably probable that, if not for counsel’s deficient
performance, the petitioner would have accepted the
plea offer, and (2) the trial judge would have condition-
ally accepted the plea agreement if it had been pre-
sented to the court.’’ Ebron v. Commissioner of Correc-
tion, 307 Conn. 342, 357, 53 A.3d 983 (2012), cert. denied
sub nom. Arnone v. Ebron, 569 U.S. 913, 133 S. Ct. 1726,
185 L. Ed. 2d 802 (2013).
   In applying these standards, ‘‘[t]he habeas court is
afforded broad discretion in making its factual findings,
and those findings will not be disturbed unless they are
clearly erroneous. . . . The application of [the perti-
nent legal standard to] the habeas court’s factual find-
ings . . . however, presents a mixed question of law
and fact, which is subject to plenary review.’’ (Internal
quotation marks omitted.) Id. 351.
   In the present case, the petitioner testified at the
habeas trial that, if he had received accurate advice
regarding the plea offer he was given, he would have
accepted it. Later in his testimony, however, he stated
that at the time he was offered the thirty-eight year
plea offer, it was his impression that ‘‘[i]t was a large
sentence.’’ The habeas court, as the trier of fact, found
that ‘‘the petitioner did not prove that there was a rea-
sonable probability that he would have accepted the
offer of thirty-eight years, even if Attorney Chapman
had ‘recommended’ it,’’ and implicitly discredited the
petitioner’s testimony. It is well established that ‘‘[t]he
habeas judge, as the trier of facts, is the sole arbiter of
the credibility of witnesses and the weight to be given
to their testimony.’’ (Internal quotation marks omitted.)
Orcutt v. Commissioner of Correction, 284 Conn. 724,
741, 937 A.2d 656 (2007). Because the habeas court
discredited the petitioner’s testimony, and there was
no other evidence from which the court could have
found that the petitioner would have accepted the plea
deal offered, the petitioner failed to meet his burden
of demonstrating prejudice.
   Ultimately, the habeas court concluded, after choos-
ing not to credit the petitioner’s testimony, that he
would not have accepted the plea offer if his lawyer had
performed competently, and that the petitioner failed
to sustain his burden of persuasion of showing that he
was prejudiced by his trial counsel’s alleged deficient
performance. Given our well established deference to
the habeas court’s credibility determinations, the peti-
tioner cannot prevail on this claim.
                            II
  The petitioner next claims that the trial court violated
his eighth amendment right to remain free from cruel
and unusual punishment. We disagree.
                            A
   Before we reach the merits of the petitioner’s cruel
and unusual punishment claim, we must first address
a jurisdictional issue raised by the respondent per-
taining to this second claim. The respondent argues
that this court lacks subject matter jurisdiction to con-
sider the petitioner’s second claim because the peti-
tioner is not aggrieved by the habeas court’s dismissal
of the claim without prejudice. We disagree with the
respondent.
   The following procedural history and facts are rele-
vant to the resolution of this claim. The second count
of the petitioner’s amended habeas petition alleged that
his eighth amendment right to remain free from cruel
and unusual punishment had been violated. After a trial,
the habeas court dismissed the petitioner’s constitu-
tional claims ‘‘without prejudice’’ because the petitioner
would have lost on the merits—pursuant to this court’s
decision in State v. Williams-Bey, supra, 167 Conn. App.
744—and acknowledged that, because the appeal in
Williams-Bey was then pending at our Supreme Court,
the court’s decision would be ‘‘dispositive of the peti-
tioner’s claim . . . .’’ The petitioner thereafter filed a
petition for certification to appeal from the judgment
of the habeas court. After the petition was granted, this
appeal followed.
   If a jurisdictional question is raised with respect to
a claim, the court must resolve it before it may adjudi-
cate that claim. Johnson v. Commissioner of Correc-
tion, 258 Conn. 804, 813, 786 A.2d 1091 (2002). It is well
settled that ‘‘[i]n the appellate context, aggrievement is
established if there is a possibility, as distinguished
from a certainty, that some legally protected interest
. . . has been adversely affected. . . . We traditionally
have applied the following two part test to determine
whether aggrievement exists: (1) does the allegedly
aggrieved party have a specific, personal and legal inter-
est in the subject matter of a decision; and (2) has this
interest been specially and injuriously affected by the
decision.’’ (Internal quotation marks omitted.) Nanni
v. Dino Corp., 117 Conn. App. 61, 70, 978 A.2d 531
(2009). Our Supreme Court, in applying this standard,
has asked whether the dismissal without prejudice has
placed the petitioner ‘‘in an appreciably different posi-
tion than [he] would have been in if the trial court had
not dismissed the’’ count. State v. Johnson, 301 Conn.
630, 647, 26 A.3d 59 (2011).
   In support of his claim, the respondent relies on
Tyson v. Commissioner of Correction, 155 Conn. App.
96, 109 A.3d 510, cert. denied, 315 Conn. 931, 110 A.3d
432 (2015), and State v. Johnson, supra, 301 Conn. 630.
Tyson, however, provides little analysis on which this
court may rely in conducting an aggrievement analysis,
and Johnson is procedurally distinguishable because
much of the court’s aggrievement analysis rested on
the fact that the statute of limitations period had expired
in that case, which is not at issue in the present case.
We conclude that Mitchell v. Commissioner of Correc-
tion, 93 Conn. App. 719, 891 A.2d 25, cert. denied, 278
Conn. 902, 896 A.2d 104 (2006), provides a more instruc-
tive aggrievement analysis.
  In Mitchell, the petitioner filed a habeas petition, a
petition for DNA testing of a sex crime kit, and a motion
for a continuance of the habeas trial to allow time for
the DNA testing to be completed, in order to contest
evidence admitted in the underlying criminal trial. Id.,
721 and n.1. The habeas court considered the petition-
er’s petition and his motion and denied both. Id., 721.
The court, sua sponte, dismissed the habeas petition
without prejudice. Id. The petitioner appealed, claiming
that the court improperly denied his petition for DNA
testing of evidence. Id., 722.
   On appeal, this court held that the habeas court
abused its discretion when it denied the petitioner’s
motion for a continuance and dismissed his petition for
a writ of habeas corpus in its entirety. Id., 723–24. In
so deciding, this court stated: ‘‘Here, when the court
denied the motion for a continuance and dismissed
the petitioner’s case, it reasoned that it would not be
appropriate to have the case stay inactive on the docket
while the petitioner brought his petition for DNA testing
to the sentencing court and awaited the results of that
testing, even though the petitioner had a statutory right
to a hearing pursuant to P.A. 03-242, § 7. Although we
recognize the importance of docket management, it is
not in the interest of judicial economy to require the
petitioner to file a separate petition with the sentenc-
ing court and then to [file] a new petition for a writ
of habeas corpus. Furthermore, the respondent com-
missioner of correction would not have suffered any
prejudice by allowing the petitioner’s case to remain
on the docket until the petition for DNA testing had
been decided by the sentencing court. The petitioner,
on the other hand, was prejudiced by the denial because
any new petition filed would be reached for hearing
later than the one he already had filed. There is a
substantial due process right in the petitioner’s efforts
to prove his actual innocence, particularly because he
is incarcerated. The petitioner was prejudiced by the
denial of his motion for a continuance and the dismissal
of his habeas petition.’’ (Emphasis added.) Id., 724–25.
  In the present case, although the court’s disposition
of the claim would have allowed the petitioner to file
a new habeas petition, he is nonetheless aggrieved. As
in Mitchell, the dismissal without prejudice deprived
the petitioner of his right to have his claim adjudicated
on a timely basis. In the event that the outcome of
Williams-Bey was favorable to the petitioner, he would
have been forced to file a new habeas petition. This
process inherently would lead to a significant delay
in the petitioner’s ability to resolve his claim. For the
foregoing reasons, we conclude that the petitioner was
aggrieved by the habeas court’s dismissal of his eighth
amendment claims without prejudice and that this court
has subject matter jurisdiction over this claim.
                           B
  With respect to the merits of the petitioner’s second
claim, the petitioner alleges that his sentence violates
the eighth amendment to the United States constitution
and article first, §§ 8 and 9, of the Connecticut constitu-
tion. Further, he argues that his sentencing process
is not remedied by General Statutes § 54-125a. ‘‘The
petitioner alleges that his sentence was not individual-
ized or proportionate, and does not account for his age
and youth related mitigation, because the sentencing
court did not consider his age and the mitigating charac-
teristics of youth.’’ On these grounds, the petitioner
argues that he must have ‘‘a new sentencing proceeding
where his youth is given mitigating effect and a propor-
tionate sentence imposed.’’ However, the petitioner’s
counsel agreed at oral argument before this court that
the outcome of Williams-Bey is dispositive of this issue
on appeal and conceded that if our Supreme Court
affirmed the judgment of the Appellate Court in Wil-
liams-Bey, the petitioner would no longer have a valid
claim. For the reasons that follow, we conclude that
there is no federal or state constitutional violation and
that the petitioner is not entitled to resentencing.
  In Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455,
183 L. Ed. 2d 407 (2012), the United States Supreme
Court held that the ‘‘[e]ighth [a]mendment [to the fed-
eral constitution, which prohibits cruel and unusual
punishment] forbids a sentencing scheme that man-
dates life in prison without possibility of parole for
juvenile offenders.’’ Id., 479. Our Supreme Court has
interpreted Miller to ‘‘[prohibit] a trial court from sen-
tencing a juvenile convicted of murder to life imprison-
ment without parole unless the court has considered
youth related mitigating factors . . . .’’ State v. Del-
gado, supra, 323 Conn. 810.
  In response to the Miller decision, the legislature
enacted No. 15-84, § 1, of the 2015 Public Acts (P.A. 15-
84, § 1), which was later codified in General Statutes
§ 54-125a (f)4 and that provides parole eligibility for
juvenile offenders who are serving a sentence of greater
than ten years of incarceration.
  Subsequently, our Supreme Court addressed Miller
and, in a series of cases, first held that a juvenile
offender serving a life sentence of imprisonment, or its
functional equivalent, without the possibility of parole
can no longer make a colorable claim that his or her
sentence is illegal under the eighth amendment to the
United States constitution and Miller—even if the trial
court failed to consider the mitigating factors of youth—
because juvenile offenders are now eligible for parole
under P.A. 15-84. State v. Delgado, supra, 323 Conn.
809–12.
  In McCleese, ‘‘[t]he defendant was seventeen years
old when he and a partner shot and killed one victim
and injured another. . . . The defendant received a
total effective sentence of eighty-five years of imprison-
ment without eligibility for parole . . . . Although the
sentencing court . . . considered other mitigating evi-
dence and mentioned the defendant’s youth several
times, there [was] no express reference in the record
that it specifically considered youth as a mitigating fac-
tor, which, at the time, was not a constitutional require-
ment. See Miller v. Alabama, supra, 567 U.S. 460.’’ (Cita-
tions omitted.) State v. McCleese, 333 Conn. 378, 382,
     A.3d       (2019).
   Following our Supreme Court’s post-Miller decisions,
the defendant in McCleese filed a motion to correct an
illegal sentence. He grounded his claims in the eighth
amendment and article first, §§ 8 and 9, of the state
constitution. Id., 385. These claims required our
Supreme Court to consider ‘‘whether the legislature
may remedy the constitutional violation with parole
eligibility.’’ Id., 381. Our Supreme Court held that
‘‘parole eligibility under P.A. 15-84, § 1, is an adequate
remedy for a Miller violation under our state constitu-
tion just as it is under the federal constitution.’’ Id., 387.
   Williams-Bey, a companion case to McCleese, further
clarifies this issue. The defendant in Williams-Bey was
‘‘currently imprisoned for murder. He was sixteen years
old when he and two friends shot and killed the victim.
. . . In accordance with the plea agreement, the court
imposed a sentence of thirty-five years imprisonment.
At the time of sentencing, the crime of which the defen-
dant was convicted made him ineligible for parole.’’
State v. Williams-Bey, supra, 333 Conn. 471. Pursuant
to Miller and § 54-125a (f), the defendant in Williams-
Bey filed a motion to correct an illegal sentence alleging
a violation of the eighth amendment. Id., 473. The trial
court dismissed the motion for lack of subject matter
jurisdiction. The defendant appealed to this court. This
court rejected the defendant’s claim and upheld the
sentence, holding that the trial court had jurisdiction
over the defendant’s claim and that P.A. 15-84, § 1, reme-
died any sentencing violation. State v. Williams-Bey,
supra, 167 Conn. App. 749–50. The defendant thereafter
petitioned for certification to appeal to our Supreme
Court. See State v. Williams-Bey, 326 Conn. 920, 169
A.3d 793 (2017.)
   Our Supreme Court granted the defendant’s petition
for certification to appeal, limited to the following ques-
tions: ‘‘1. Under the Connecticut constitution, article
first, §§ 8 and 9, are all juveniles entitled to a sentencing
proceeding at which the court expressly considers the
youth related factors required by the United States con-
stitution for cases involving juveniles who have been
sentenced to life imprisonment without the possibility
of release? . . . 2. If the answer to the first question
is in the affirmative and a sentencing court does not
comply with the sentencing requirements under the
Connecticut constitution, does parole eligibility under
. . . § 54-125a (f) adequately remedy any state constitu-
tional violation?’’ (Citation omitted; internal quotation
marks omitted.) State v. Williams-Bey, supra, 333 Conn.
474–75. The court concluded that parole eligibility
under § 54-125a (f) adequately remedied any Miller vio-
lation under the Connecticut constitution, noting that
because the defendant in Williams-Bey was parole eligi-
ble, he was not entitled to resentencing under the state
constitution. Id., 476–77, quoting State v. McCleese,
supra, 333 Conn. 387.
   Our Supreme Court precedent in Delgado, Williams-
Bey and McCleese makes clear that, in light of § 54-
125a, a habeas petitioner can no longer prevail on a
claim that his sentence was imposed in an illegal man-
ner when a court fails to consider the mitigating factors
of youth when imposing the equivalent of a life sentence
because § 54-125a currently provides an adequate
remedy.
  The form of the judgment is improper as to the dis-
missal of the second count of the habeas petition, the
judgment is reversed as to that count and the case is
remanded with direction to render judgment denying
that count; the judgment is affirmed in all other
respects.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-35b provides in relevant part: ‘‘A sentence of life
imprisonment means a definite sentence of sixty years, unless the sentence
is life imprisonment without the possibility of release . . . .’’
   2
     While the present appeal was pending, our Supreme Court issued its
decision in State v. Williams-Bey, 333 Conn. 468, 215 A.3d 711 (2019),
affirming the judgment of the Appellate Court. The defendant in that case
filed a motion for reconsideration en banc, which has been denied.
   The habeas court, in its memorandum of decision, stated: ‘‘The petitioner
may, if the Supreme Court’s decision in Williams-Bey provides support for
his claim and any relief he is seeking, whether in the sentencing court or
the habeas court, pursue any such relief he may be entitled to as a result
of Williams-Bey.’’
   3
     The trial court, Dewey, J., later vacated the sentence enhancement
imposed on the petitioner pursuant to § 53-202k, making the total effective
sentence ninety-five years to serve.
   4
     General Statutes § 54-125a (f) (1) provides in relevant part: ‘‘[A] person
convicted of one or more crimes committed while such person was under
eighteen years of age, who is incarcerated on or after October 1, 2015, and
who received a definite sentence or total effective sentence of more than
ten years for such crime or crimes prior to, on or after October 1, 2015,
may be allowed to go at large on parole in the discretion of the panel of
the Board of Pardons and Paroles for the institution in which such person
is confined, provided (A) if such person is serving a sentence of fifty years
or less, such person shall be eligible for parole after serving sixty per cent
of the sentence or twelve years, whichever is greater, or (B) if such person
is serving a sentence of more than fifty years, such person shall be eligible
for parole after serving thirty years. . . .’’